IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Robert J. Egizio,                        :
                         Petitioner      :
                                         :
               v.                        :         No. 1055 C.D. 2020
                                         :
Consol Pennsylvania Coal Company,        :
LLC (Workers’ Compensation Appeal        :
Board),                                  :
                       Respondent        :


PER CURIAM                            ORDER


               NOW, March 4, 2022, upon consideration of Respondent’s

application for reconsideration, and Petitioner’s answer in response thereto, the

application is denied.